Citation Nr: 1812401	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 2007 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing is of record.

Since the last adjudication of the case by the RO, the Veteran submitted additional evidence.  As the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)  In any case, in the Veteran's representative explicitly waived review of such evidence by the AOJ. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

Crohn's disease was not incurred in service and is not otherwise attributable to service.


CONCLUSION OF LAW

Crohn's disease was not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  Here, the undersigned clarified the issue on appeal and made inquiry as to the existence of outstanding evidence.  In addition, based on the conversation during the hearing the Veteran submitted additional evidence in support of his claim.  The actions of the VLJ comply with 38 C.F.R. § 3.103 (2017).

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.

The Veteran contends that his current Crohn's disease initially manifested in service, but was not diagnosed during service because it was inadvertently treated by medication prescribed for his diagnosed psoriasis and psoriatic arthritis.

During service, in October 2007, the Veteran was seen for headaches occurring once a week and nausea and vomiting since the previous day.  The assessment was tension-type headache and nausea with vomiting.  In November 2007 while receiving treatment for headaches the Veteran denied nausea, vomiting, or diarrhea.  In January 2008, the Veteran was seen for tension-type headaches, cluster headaches, and nausea and vomiting.  In March 2008, the Veteran was treated for nausea and headaches.  The assessment was viral gastroenteritis.  In May 2008, the Veteran was seen for nausea, vomiting, and headaches.  He had headaches about once per month, but they were not always associated with nausea and/or vomiting.  The assessment was nausea with vomiting and headache.  In November 2008, the Veteran reported a 2-month history of bilateral foot pain that had been diagnosed as dermatitis.  The pain was stabbing when walking and through the day spread up the feet and to the knees.  He was using Eucerin to moisturize the cracked skin on the feet and was taking no other medication.  After ongoing attempts to treat what was considered dermatitis, later in November 2008 the diagnosis was changed to psoriasis.  At that time, the Veteran's mother also was noted to have psoriasis.  Shortly thereafter, the Veteran also was diagnosed with psoriatic arthritis.  In December 2008, during treatment for psoriasis-related symptoms the Veteran denied nausea, vomiting, diarrhea, or constipation.  Later that month, the Veteran again denied any gastrointestinal symptoms.  At that time, the treatment provider indicated that the Veteran should be started on a biologic response modifier.  In January 2009, biologic response modifiers again were discussed with the Veteran.  At that time, he indicated that he wanted to go on leave for the holidays and that he believed he was stable.  Topical treatment for the psoriasis was continued at that time.  In February 2009, the Veteran was started on Humira for his psoriasis and associated psoriatic arthritis.  March 2009 and subsequent records also include alcohol abuse among the Veteran's noted problems.  The Veteran received examination and treatment at major military medical centers after evacuation from Southwest Asia for treatment for psoriasis during which time the records are silent for gastrointestinal symptoms.  

After service, in January 2010 during his initial treatment with VA the Veteran denied nausea, vomiting, diarrhea, or constipation.  A March 2010 dermatological note indicated that the Veteran continued to experience achy pain in the back, knees, ankles, and joints of the hands.  Otherwise, he was in his usual state of health.  

During an April 2010 VA general medical examination the Veteran indicated that after starting Humira in February 2009 his psoriasis symptoms had improved, but his joint pains associated with the psoriatic arthritis had not changed.  As such, the Veteran used the Humira sporadically after separation from service in July 2009 and had not used it since January 2010.  The Veteran reported that a side effect of the Humira was that the day after taking the medication he experienced nausea and malaise.  Examination of the abdomen was normal and the Veteran did not report any gastrointestinal problems or symptoms.

In June 2010, during a VA rheumatology visit the Veteran denied nausea, diarrhea, or bloody or black / tarry stools.  On examination, bowel sounds were present and the abdomen was soft and non-tender.  In April 2011, the Veteran had normal active bowel sounds and there were no reported gastrointestinal symptoms.  

In January 2012, the Veteran described nausea the day after taking methotrexate, but otherwise denied nausea, vomiting, abdominal pain, melena, or other problems.  The treatment provider discontinued methotrexate and changed to another medication.

In October 2012, the Veteran reported increased body pain that were greater over the previous 2 days.  He was taking methotrexate for the psoriatic arthritis.  In addition, he reported that his stomach had been hurting and that his appetite had not been good for the previous few days when he also had experienced increased gas and loose stools.  The Veteran had been nauseous, but had not vomited.  

In January 2013, the Veteran was seen for a 3 to 4 day history of intermittent low abdominal pain with a severity of 10 out of 10 on the evening prior to seeking treatment.  On examination, there was marked tenderness diffusely in the abdomen that was more prominent in the lower abdomen.  There was evidence of rebound and peritoneal signs.  The impression was suspected Crohn's disease with peritonitis.  Later that day, the Veteran underwent a laparotomy with ileocecectomy and primary right ileocolostomy for terminal ileitis with perforated viscus.  

Thereafter, the record documents ongoing treatment for Crohn's disease.  

The Veteran was afforded a VA intestinal conditions examination in September 2013.  The examiner noted review of the claims file and a diagnosis of Crohn's disease in January 2013.  At that time, the Veteran reported that in January 2013 he experienced abdominal pain and was treated emergently for a perforated bowel.  The Veteran stated that he first had abdominal pain in December 2012, but also described one incident in October 2012 of increased gas and looser stools for the previous few days.  Otherwise, there were no significant gastrointestinal symptoms prior to the onset of problems in December 2012.  Following examination, the examiner concluded that the Crohn's disease was not due to his psoriasis or psoriatic arthritis.  The Veteran had immune-mediated illnesses that were as likely as not secondary to genetic factors.  He developed skin and joint related issues in service due to the predisposition, but not secondary to a specific known insult or factor in service.  The Veteran thereafter developed symptoms consistent with Crohn's disease in late 2012, more than 3 years after separation from service.  The examiner noted that while many individuals with psoriasis could develop other autoimmune issues throughout their life, those other issues were not caused by or secondary to the psoriasis.  Instead, the autoimmune issues were due to genetic pre-disposition toward autoimmune problems.  The issues did not represent the continuum of one disease, but were separate anatomically and temporally.  

In his November 2013 notice of disagreement, the Veteran indicated, "I believe there is a connection between the Crohn's and Psoriatic Arthritis and Psoriasis.  These are all autoimmune diseases.  The surgeon at Genesis said it was very likely that I had all of these conditions, but the medication for the Psoriatic Arthritis, (Humira, Enbrel) have made my symptoms of Crohn's tolerable until my surgery in Jan. 2013... I was originally put on [H]umira - which also treats Crohn's, but my side effect[s] were severe, so I was switched to Enbrel (which does not treat Crohn's).  That's when the Crohn's problems started to become unbearable." 

In support of his claim, the Veteran submitted multiple articles suggesting co-morbidity or an association between psoriasis and psoriatic arthritis and an increased risk of Crohn's and other autoimmune diseases.  Some studies specifically address the risk in women and children and other studies explain how Crohn's disease or irritable bowel syndrome can cause arthritis.  

A July 2014 VA medical opinion by a VA physician concluded that it was less likely than not that the Veteran's Crohn's disease was incurred in or caused by service.  The rationale indicated that the clinical manifestations of Crohn's were fatigue, prolonged diarrhea with abdominal pain, weight loss, and fever, with or without gross bleeding.  Review of the service treatment records showed that the Veteran did not have prolonged diarrhea and his in-service symptoms of nausea and vomiting were not pathogenic of Crohn's disease and were common with other conditions such as gastroenteritis and alcohol abuse.  

In his August 2014 substantive appeal, the Veteran stated that he had not claimed that his medications for psoriasis or psoriatic arthritis permanently aggravated his Crohn's disease.  Instead, he believed that his Crohn's had been present at the same time as the psoriasis and psoriatic arthritis and that they all were autoimmune diseases that involved inflammation of the body.  Prior to deployment to Iraq, the Veteran had never been sick and that the medications he was given masked the Crohn's disease.  After his medication was switched, then his Crohn's was discovered.

In support of his claim, the Veteran submitted a September 2014 VA consultation report.  The record included a history section that noted, "On 9/2008 patient was deployed to Iraq, 4 days after arriving, patient developed a rash which was also accompanied by abd pain, [nausea and vomiting] and diarrhea - 4-5 times a day."  The diarrhea continued after initial treatment and the Veteran believed that it was due to the change of food in Iraq.  He mentioned the problems to staff who attributed the diarrhea to possible irritable bowel syndrome.  The Veteran eventually cut back on his food intake, based on his belief that the food was contributing to the diarrhea.  In December 2008, the Veteran returned to the United States and was started on Humira.  After starting Humira, the Veteran reported that his 4 to 5 episodes of diarrhea daily resolved and he no longer experienced abdominal pain.  His nausea and vomiting also improved and he was having 1 to 2 formed bowel movements per day.  He remained on Humira from January 2009 to June 2010, when it was discontinued due to fatigue.  In October 2012, the Veteran informed his primary care provider of the return of abdominal pain and diarrhea, which never resolved until his eventual diagnosis of Crohn's in January 2013.  The assessment of the physician's assistant indicated that the Veteran was diagnosed with psoriatic arthritis in January 2009, with symptom onset in September 2008.  In addition, the Veteran was having abdominal pain and diarrhea 4 to 5 times per day.  His gastrointestinal symptoms resolved while on Humira.  Psoriatic arthritis and Crohn's disease were linked in several studies and that they were treated in the same way.  Studies also showed that individuals with psoriasis complicated by psoriatic arthritis commonly had microscopic inflammation in the colon suggestive of Crohn's even if they did not have bowel symptoms.  Given that the Veteran's symptoms of diarrhea and abdominal pain, as well as the symptoms of psoriatic arthritis, it was most likely that his symptoms were irritable bowel disease - i.e. Crohn's - and not irritable bowel syndrome.  When the Veteran was switched off of Humira, he was placed on Enbrel, which did not treat both psoriatic arthritis and Crohn's disease.  That said, throughout the course of Enbrel treatment the Veteran also was on methotrexate and then sulfasalazine, both of which medications were used to treat Crohn's disease.
  
During his November 2017 Board hearing, the Veteran testified that shortly after arriving in Iraq he started developing psoriasis and that he concurrently experienced "really bad abdominal pains, I was having a lot of diarrhea.  My room was actually moved closer to the bathrooms because it was so painful for me to walk long distances and I would have to spend so much time between the bathroom and laying down."  While still in service he was started on Humira for the psoriasis, which also had the benefit of treating the Crohn's disease that had manifested in the foregoing gastrointestinal symptoms.  While on Humira his gastrointestinal symptoms subsided.  After a period of time he was switched to Enbrel and shortly thereafter his Crohn's disease flared-up and he was rushed to the emergency room where he had 4 inches of his lower intestine removed.  At that time his treatment providers discussed starting him on Humira, which was when he discovered that it treated both Crohn's disease and psoriatic arthritis.  The Veteran stated that his gastrointestinal symptoms prior to being diagnosed with Crohn's (in 2013) were "identical in every way" to the symptoms experienced in service prior to his treatment with Humira.  The Veteran discussed how his VA treatment provider had linked his Crohn's disease to his symptoms in service, but conceded that there was no evidence suggesting that the Crohn's was related to any specific conditions in Iraq, such as burning materials or other environmental conditions.

A November 2017 statement from the Veteran's treating VA physician's assistant (PA) indicated that the Veteran's Crohn's disease was 100 percent due to chronic inflammation from T-cell activation.  Both psoriasis and Crohn's could be treated similarly with immunosuppressant therapy, as in the Veteran's case with Humira, which treated both the psoriasis and Crohn's.  It was likely that the Veteran had both disease processes occurring at the time of diagnosis of psoriasis and that his gastrointestinal symptoms improved with treatment with the immunosuppressant.  

Thus, the Veteran has a current diagnosis of Crohn's disease.  The pertinent inquiry, then, is whether such disability was caused by or is otherwise related to any incident of service.  (As noted, the Veteran has clarified that he is not claiming that the Crohn's disease was caused or aggravated by his service-connected psoriasis or psoriatic arthritis and the medical evidence of record also fails to support such an association.  Moreover, there is no lay or medical evidence to suggest that the Crohn's disease is related to environmental factors as a result of service in Iraq.)  Based on a complete review of the evidence, the Board concludes that it was not.

In reaching that conclusion, the Board finds the opinions as to the etiology of the Crohn's disease expressed by a physician in the July 2014 VA medical opinion of significant probative value.  The medical opinion was based on a review of the claims file, prior interview of the Veteran, and the medical evidence of record.  The examiner concluded that it was not at least as likely as not that the Crohn's disease was incurred in or caused by service.  The rationale indicated that the clinical manifestations of Crohn's were fatigue, prolonged diarrhea with abdominal pain, weight loss, and fever, with or without gross bleeding.  Review of the service treatment records showed that the Veteran did not have prolonged diarrhea and his in-service symptoms of nausea and vomiting were not pathogenic of Crohn's disease and were common with other conditions such as gastroenteritis and alcohol abuse.  Consequently, the Board finds this examination report to be the most probative evidence of record as to whether the Veteran's Crohn's disease is related to service.

In addition, the Board has considered the Veteran's representations of gastrointestinal symptoms in service that were manifestations of his Crohn's disease and that they were treated and masked by taking Humira and other medication for his psoriasis and psoriatic arthritis, which prevented him from being diagnosed with Crohn's disease until after those medications were discontinued multiple years after service.  The Board finds these statements to warrant much less credible weight.  Credibility is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to continuity of Crohn's disease symptoms (such as ongoing diarrhea and abdominal pain) beginning several days after arriving in Iraq and continuing for months until starting Humira in February 2009 are inconsistent with the objective medical record. 

In that regard, the Veteran did report nausea and vomiting during contemporaneous treatment for other symptoms unrelated to Crohn's disease, such as headaches, but even in those reports he failed to report an ongoing history of nausea and vomiting symptoms.  Moreover, the Veteran explicitly denied diarrhea or abdominal pain on multiple occasions in the months leading up to beginning Humira treatment.  Had the Veteran been experiencing 4 to 5 episodes of diarrhea per week and severe abdominal pain, as he now reports, the Board finds it reasonable to conclude that he would have reported such symptoms during one of his many treatment visits prior to beginning Humira, rather than explicitly denying such problems.  The Board finds that initial reports for treatment purposes are highly probative and credible as the Board finds it reasonable to expect a patient to be seeking accurate and appropriate care.  The Board also finds it extremely significant that at the time of his initial VA examination in September 2013 the Veteran denied any significant gastrointestinal symptoms prior to October 2012 that he associated with his Crohn's disease.  It was only after the claim was initially denied that the Veteran began to claim gastrointestinal symptoms related to Crohn's beginning in service.  As such, the Board finds the Veteran's current representations of regular episodes of diarrhea and severe abdominal pain in service prior to starting Humira outweighed by the more contemporaneous medical and lay evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain); see also Pond v. West, 12 Vet. App. 341 (1999).

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran had ongoing manifestations of Crohn's disease in service, including regular episodes of severe abdominal pain and diarrhea prior to starting Humira in February 2009.  Rather, the Veteran explicitly denied such symptoms in the months leading up to his initial treatment with Humira.  Regardless of whether the Veteran is unintentionally mischaracterizing the events in service, the ultimate conclusion is that any current statements regarding ongoing diarrhea and severe abdominal pain in service prior to treatment with Humira do not warrant credible and probative weight.

As to the Veteran's symptoms of nausea and vomiting, the VA examiner specifically found that those symptoms were not manifestations of Crohn's disease, but were indicative of other unrelated problems.  Given the medical professional's greater level of training, education, and expertise and the complexity of linking such symptoms to a specific disability, the Board finds such conclusions of greater probative value than the Veteran's lay contentions.

The Board has considered the multiple medical opinions from the Veteran's treating VA physician's assistant opining that the current Crohn's disease had its onset in service at the same time as the psoriasis and psoriatic arthritis, but its symptoms resolved and, as such, were not diagnosed due to the Veteran's treatment with Humira and methotrexate.  The Veteran also reported in his November 2013 notice of disagreement that a "surgeon from Genesis" had reached the same conclusion regarding onset of the Veteran's Crohn's disease.  However, the opinions were based on the Veteran's representations as to his in-service gastrointestinal symptoms and their continuity until he began to take the Humira and later methotrexate, which have been found to be inaccurate as they are not consistent with his own reporting to military clinicians in service.  In addition, the opinions failed to consider or discuss the Veteran's multiple explicit denial of gastrointestinal problems in the months leading up to his initial treatment with.  As such, the Board finds these opinions of no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Finally, the Board has considered the treatise evidence submitted by the Veteran discussing the possible relationship of psoriasis with Crohn's disease.  The Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  That said, the VA examiner explained how individuals often have psoriasis, psoriatic arthritis, and Crohn's disease, but that one was not causative of or aggravated by one of the others.  Instead, the disabilities are the result of genetic predispositions and often those that develop one of the above disabilities are predisposed to and actual do develop one or more of the others.  But, again, the psoriasis and/or psoriatic arthritis did not cause or aggravate the Crohn's disease.  Indeed, the treatise evidence submitted by the Veteran reinforces the examiner's conclusions.  For example, the article entitled, "Psoriatic arthritis linked to increased risk of Crohn's disease in women," noted, "According to the latest study from Brigham and Women's Hospital and Harvard Medical School, [Crohn's disease] may be linked to psoriasis, with previous genetic studies identifying genes that may explain this apparent association."  As such, the Board does not find that the internet articles provided by the Veteran support a finding of entitlement to service connection.  

In conclusion, there is no reliable medical or lay evidence linking the Veteran's Crohn's disease to his service-connected psoriasis and/or psoriatic arthritis or otherwise to service.  To the extent that the Veteran claims in-service incurrence of Crohn's disease, the Board finds the lay evidence to be of lessened credibility.  The VA examiner concluded that the Crohn's disease manifested multiple years after service and was not caused or aggravated by the service-connected psoriasis or psoriatic arthritis.  The Board finds the conclusions of the treating VA physician's assistant of lessened probative value as the conclusions were based on an accurate factual premise.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for Crohn's disease is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


